department of the treasury amnion be nee 2q023406 tax_exempt_and_government_entities_division m date ay uniform issue list ' legend t ce dear contact person identification_number telephone number - d2 this is in reply to your rulings request of date on t's proposed transfer of all of its assets fo c pursuant to sec_507 of the internal_revenue_code t a_trust and c a nonprofit corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t will transfer all of its assets to c t will have no expenditure_responsibility grants outstanding under sec_4945 of the code t and c are effectively controlled by the same persons the following rulings are requested t's transfer of all of its assets to c will be a transfer under sec_507 of the code t's transfer will not result in termination of t's private_foundation_status under sec_509 of the code pursuant to sec_507 of the code t's transfer will not result in tax under sec_507 of the code t's aggregate tax benefits under sec_507 of the code will transfer to c pursuant to sec_1_507-3 of the income_tax regulations t's transfer will not be an act of self-dealing under sec_4941 of the code c can reduce its distributable_amount under sec_4942 of the code by the amount ifany of t's excess qualifying distributions carryover under sec_4942 of the code t's transfer will not be a taxable_expenditure under sec_4945 of the code and t will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all ofits assets toc sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall the transferor's aggregate tax benefits under sec_507 of the code a newly created organization but shall succeed to be treated as not sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets private_foundation transfers all also where a of sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to the transferee bears to the fair_market_value of of the transferor's assets immediately before the transfer be treated as if all sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation’s making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code private_foundation to transfer a analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor foundation’s assets because t will be in such a reorganization by its transfer of all of its assets to c t's transfer of all of its assets will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations t's transfer of its assets pursuant to sec_507 of the code will not terminate t's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations t's transfer of its assets pursuant to sec_507 of the code will not result in tax under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations in this transfer of assets under sec_507 of the code t's aggregate tax benefits under sec_507 of the code will be transferred to c under sec_4941 of the code t's transfer of assets will not be an act of self-dealing between a private_foundation and a disqualified_person t's transfer will be made for exempt purposes to c an organization exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations as in revrul_78_387 described above after t's transfer of all of its assets to c c will be treated as t so that t's excess qualifying distributions if any under sec_4942 of the code canbe used by to reduce c's distributable_amount under sec_4942 of the code by the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code t's transferee c ‘ sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus t will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of allt of its assets to c under sec_53_4945-6 of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code provided that any expenditure_responsibility requirement under sec_4945 of the code is met thus t's transfer of all of its assets will not be a taxable_expenditure under sec_4945 of the code accordingly we rule that t's transfer of all of its assets to c will be a transfer under sec_507 of the code a of the code pursuant to sec_507 of the code t's transfer will not result in termination of t’s private_foundation_status under sec_3 t's transfer will not result in tax under sec_507 of the code sec_1_507-3 of the income_tax regulations t's aggregate tax benefits under sec_507 of the code will transfer to c pursuant to t's transfer will not be an act of self-dealing under sec_4941 of the code c can reduce its distributable_amount under sec_4942 of the code by the amount ifany of t's excess qualifying distributions carryover under sec_4942 of the code t's transfer will not be a taxable_expenditure under sec_4945 of the code and t will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of alt of its assets to c because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely gigned terrell m berkovsky errell m berkovsky--- manager exempt_organizations technical group
